Citation Nr: 0819002	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  04-39 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a left testicle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The veteran served on active duty from January 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and May 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  In January 2003, the RO 
held that service connection was warranted for a left 
testicle disability and assigned an initial disability rating 
of 10 percent.  By means of a May 2003 rating action, the RO 
upheld the assigned disability rating of 10 percent.

In June 2007, the Board remanded the matter for additional 
procedural development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development of the record is required to comply with 
VA's duty to assist.

The veteran was assigned an initial disability rating of 10 
percent for his service-connected left testicle disability 
under Diagnostic Code 7525 by analogy to chronic epididymo-
orchitis.  Chronic epididymo-orchitis is rated as a urinary 
tract infection.  38 C.F.R. § 4.115b, Code 7525.  The 
veteran, however, alleges that he is entitled to an increased 
disability rating under a different Diagnostic Code.  He 
argues that he does not suffer from symptomatology associated 
with epididymo-orchitis, such as recurrent infection, fever, 
or irritative voiding.  Rather, he experiences constant 
discomfort due to pain, which results in urinary frequency, 
throughout the day and at night.

Diseases of the genitourinary system result in disabilities 
related to renal or voiding dysfunctions, infections, or a 
combination of these.  When diagnostic codes refer to these 
specific areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.  38 
C.F.R. § 4.115a.

A urinary tract infection that requires long-term drug 
therapy, one to two hospitalizations per year and/or 
requiring intermittent intensive management is evaluated as 
10 percent disabling.  Recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times per year), and/or requiring continuous intensive 
management is evaluated as 30 percent disabling.  Urinary 
tract infection that results in poor renal function is to be 
evaluated as renal dysfunction.  38 C.F.R. § 4.115b.

In February 2005, a VA examiner opined that the veteran's 
nocturia was less likely than not attributable to the 
veteran's bilateral orchalgia or the result of the in-service 
hydrocelctomy or varicocelectomy.  Rather, the veteran's 
getting up at night was due to prostatic hypertrophy.  The 
Board, however, notes that upon VA examination the veteran's 
prostate was within normal limits, at 20 grams in size.  
Accordingly, the veteran should be afforded an additional VA 
examination to determine the current severity and 
symptomatology associated with his service-connected left 
testicle disability.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected left 
testicle disability.  The claims folder 
must be made available to the examiner for 
review and the examiner should note that 
the folder was reviewed.  The examiner 
should report all current findings related 
to his service-connected left testicle 
disability.  The examination should also 
include findings related to the surgical 
scars from the in-service hydrocelectomy 
and varicocelectomy.  The examiner should 
address whether the veteran suffers from 
recurrent symptomatic infection requiring 
drainage/frequent hospitalization, and/or 
requiring continuous intensive management.  
Additionally, the examiner should provide 
an opinion as to whether it is at least as 
likely as not that any current urinary 
frequency is related to service; 
specifically his service-connected left 
testicle disability.  The examiner should 
set forth the basis for his conclusions.

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue to the veteran and his 
representative a Supplemental Statement of 
the Case and afford them the appropriate 
opportunity for response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

